Citation Nr: 1748209	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-19 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1976.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for ischemic heart disease.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript is associated with the claims file.

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system. Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

In September 2015, this matter was previously remanded for additional development and adjudication. The Board finds that there has been substantial compliance with its previous remand, and the matter is now properly before the Board for adjudication. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDING OF FACT

1. The evidence does not show that the Veteran's ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, manifested during service or within one year of service, and is against a finding that his ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, is related to service.


CONCLUSION OF LAW

1. The criteria for service connection for ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 1113, 1137 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August 2012 letters. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and military personnel records. Appropriate development of the Veteran's claim of exposure to Agent Orange has been completed and associated with the record.

The Board acknowledges that no examination was conducted in connection with the claim. However, as explained herein, the competent medical evidence does not indicate that the ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, was shown in service or for many years thereafter. There is also no competent evidence indicating that ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, is etiologically related to service. Hence, a remand for an opinion is not necessary to decide this claim. 38 U.S.C.A. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4); see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.). Thus, the Board concludes that VA has satisfied the duty to assist. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development. Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

The Veteran was provided a hearing before the undersigned VLJ in July 2015. As there is no allegation that the hearing provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

This claim was remanded in September 2015 for additional development and adjudication in relation to whether any of the ships on which the Veteran served was actually or likely to have been exposed to herbicide spraying. Since the September 2015 Board remand, the Board finds that there has been substantial compliance with the Board's remand directives. Stegall v. West, 11 Vet. App. 268 (1998). 

II. Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). In service connection claims consideration must be given to all pertinent medical and lay evidence. 38 U.S.C.A. § 1154 (a) (West 2014); 38 C.F.R. § 3.303 (a). In addition, certain chronic diseases, such ischemic heart disease, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

In addition to the aforementioned principles, if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied. 38 U.S.C.A. § 1116 (a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.309 (e). In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram. 38 C.F.R. § 3.307 (a)(6)(i). 

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary. 38 C.F.R. § 3.307 (a)(6)(iii). 

Veterans who served on vessels in the inland waterways of Vietnam (also referred to as "brown water") are presumed to have been exposed to herbicides for VA purposes; however, Veterans who served in offshore waterways (also referred to as "blue water") do not automatically have presumptive exposure.  Moreover, a court decision, Gray v. McDonald, 27 Vet. App. 313 (2015), directed VA to reevaluate its definition of inland waterways, to include whether Da Nang Harbor should be considered in an inland waterway.  In order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. Â§ 3.307 (a)(6)(iii).  See Haas v. Peake, 525 F.3d at 1187-1190  . Consistent with the Court's order in Gray, VA undertook a review of the classification of Vietnam-area harbors. "Inland waterways" are classified as fresh water rivers, streams, and canals, and similar waterways; and VA considers inland waterways to end at their mouth or junction to other offshore water features. M21-1, IV.ii.1.H.2.a.  "Offshore waters" are classified as the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  Da Nang Harbor is listed as offshore waters (blue-water Navy service).  See Manual M21-1, IV.ii.1.H.2.c.

If the Veteran did not serve in the Republic of Vietnam during the Vietnam era, then other exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related disease under 38 C.F.R. § 3.309 (e) to be applicable. Exposure to herbicides is not presumed in such instances. However, once other exposure to herbicides has been established by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309 (e) for herbicide-related diseases is applicable.

The Veteran has a diagnosis of ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, satisfying the first Hickson element. 

With respect to an in-service element, the Veteran's service treatment records contain no mention of ischemic heart disease. 

The Veteran asserts that his ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, is the result of exposure to toxic herbicides. The Veteran states that he served aboard the USS Aludra AF-55 while it docked in Da Nang harbor on April 17-18, 1969. At the July 2015 Board hearing, the Veteran testified that he was stationed aboard the USS Aludra when it docked in Da Nang harbor in March 1969. The Veteran also testified that while the USS Aludra was docked he went ashore on a work detail to account for supplies that were to be loaded onto the ship for transportation to the Philippines. 

VA confirms that the USS Aludra conducted in-port docking replenishments at Cam Ranh Bay, Vung Tau, An Thoi, and Da Nang harbors during March and April 1969. However, service personnel records indicate that the Veteran served aboard the USS Aludra between January 1968 and February 1969. Service personnel records indicate that the Veteran was transferred to the USS Hassayampa AO-145 on or around February 11, 1969, and then transferred to the USS Kawishiwi AO-146 on March 28, 1969.

An August 2012 response from the Personnel Information Exchange System (PIES) confirms that the Veteran served "in the official waters of the Republic of Vietnam" on several occasions between 1965 and 1969, including service aboard the USS Jerome County, LST-848 (1965-1966), the USS Aludra AF-55 (1968), and the USS Kawishiwi AO-146 (1969). However, the PIES response indicates that there was no conclusive proof that the Veteran had "in-country service." While there is indication that the ships on which the Veteran served were stationed in harbors and locations off the Vietnamese coastline, there is no official documentation that there vessels docked during the Veteran's service.

Upon remand, VA has obtained additional information regarding the possible herbicide exposure onboard ships. However, the additional deck logs and unit histories for the USS Jerome County, USS Aludra, and USS Kawishiwi, do not indicate herbicide exposure, to include spraying, during the period the Veteran was onboard ships, or docking in Vietnam during the period the Veteran was onboard ships. 

Deck logs from the USS Jerome County indicate being in and anchoring in the waters of the Republic of Vietnam, but do not report any docking or spraying.

Additionally, a July 2017 Defense Personnel Records Information Retrieval System (DPRIS) response confirms that on February 13, 1969 the USS Aludra sailed for Japan, arriving there on March 1, 1969, and eventually moored in the Philippines until March 21, 1969. Again, the response confirms that in-port replenishment services were given in the Republic of Vietnam in March and April 1969. However, again, the Board notes that the Veteran did not serve onboard the USS Aludra during the time the ship docked in Vietnam for in-port replenishment services.

An August 2017 DPRIS response also reports to the history of the USS KAWISHIWI, which states that the ship proceeded to Vietnam from June 27 1969 to July 17, 1969. Specifically, the response explains the following:
"The ship conducted underway replenishment (UNREP) operations for units of the Seventh Fleet on Yankee Station, in the Tonkin Gulf, off the coast of Vietnam during the periods July 17-August 30 and December 31, 1969. During the intervening time periods, the USS KAWISHIWI proceeded to Subic Bay, Hong Kong and Singapore for provisions, upkeep, and crew liberty. The history does not document that the ship docked, transited inland waterways or that ships personnel stepped foot in the Republic of Vietnam."

In consideration of the evidence of record, the Board finds that the record does not establish that the Veteran served in the Republic of Vietnam and the evidence does not show that the Veteran was exposed to herbicide agents during service.  As noted above, service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, does not constitute inland waterway service or qualify as docking to the shore; and qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include service on a deep-water naval vessel in the waters offshore. Therefore, although the Veteran served onboard ships in official Vietnam waters, such waters do not constitute inland waterway service, relevant records do not indicate spraying or other agent orange exposure, and relevant military personnel records do not indicate that such ships docked in Vietnam while the Veteran was onboard. 

In view of this finding, the provisions pertaining to presumptive service connection for veterans who were exposed to herbicide agents are not applicable. Consequently, although ischemic heart disease is specified as a disease that is associated with exposure to herbicide agents, service connection is not warranted on a presumptive basis because exposure to herbicide agents has not been shown. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

Accordingly, the second Hickson element is not met, and service connection is not established. Given that the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply. The claim for service connection for a ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, must be denied. See 38 U.S.C.A. § 5107 (b) (West 2014); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for ischemic heart disease, status post coronary artery bypass surgery with implanted pacemaker, claimed as due to exposure to herbicides, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


